7DETAILED ACTION
1.	This office action is in response to application 16/440,656 filed on 6/13/2019. Claims 1-20 are pending in this office action.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
3.	Claims 5-10, 14 and 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 11, 15 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0143459 (hereinafter Molnar) in view of US 2019/0303623 (hereinafter Reddy)


 providing, by a developer, access to a first application programming interface (API) provided by a first party and a second API provided by a second party (See paragraphs 0004 and 0051-0053 note each developer can create multiple rooms each consisting of a custom API interface);
collecting a first plurality of API data sources related to the first API and a second plurality of API data sources related to the second API (See paragraphs 0015, 0030 and 0118),
Molnar does not disclose: using a deep learning model, predicting a privacy trustworthiness level for the first API and the second API; and
disabling access to the first API based on the privacy trustworthiness level of the first API being below a threshold level.
Reddy however renders obvious using a deep learning model, predicting a privacy trustworthiness level for the first API and the second API (See paragraph 0135 and 0142 note Reddy discloses determining a trustworthiness level based on a learning module which uses historical data to predict the trustworthiness of a software asset and comparing the score against a threshold amount to determine the trust level further note it would have been obvious to an artisan of ordinary skill in the art to combine this teaching with Molnar since both systems allow developers to securely promote and manage both software and the users interaction with the software See Reddy paragraphs 0027-0034) and disabling access to the first API based on the privacy trustworthiness level of the first API being below a threshold level (See paragraphs 0135 and 0204 note when the trustworthiness is below a threshold an alert can be generated to disable to software asset). It would have been obvious to an artisan of ordinary skill in the pertinent at the time the instantly claimed invention was filed to have incorporated the teaching of Reddy into the system of Molnar. The modification would have been obvious because the two references are concerned with the solution to problem of securing developer APIs (See paragraphs 0027-0034 of Reddy and Molnar paragraphs 0006-0008), therefore there is an implicit motivation to combine these references (i.e. motivation from the references themselves). In other words, the ordinary skilled artisan, during his/her quest for a solution to the cited problem, would look to the cited references at the time the invention was made. Consequently, the ordinary skilled artisan would have been motivated to combine the cited references since Reddy’s teaching would enable users of the Molnar system to have more efficient processing of software information. 

	As for claim 15 the rejection of claim 11 is incorporated and further Reddy discloses: storing multiple versions of the first plurality of API data sources, each of the multiple versions corresponding to a different point in time (See paragraphs 0003 and 0038 note the system tracks versions over time and stores when the version took place during the software lifecycle); 
tracking changes in the first plurality of API data sources based on differences between the multiple versions (See paragraph 0170 note all changes and track and sometimes alarms are sent); and updating the privacy trustworthiness level of the first API based on the tracked changes to the first plurality of API data sources (See paragraph 0139 note the trustworthiness of the asset is modified based on current state including updates).

Claims 2-4, 12, 13 and 20 is/are rejected under 35 U.S.C. 103 as being obvious over Molnar and Reddy as applied to claim 1, 11 and 19 above, and further in view of US 2020/0125682 (hereinafter Bahrami).
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

As for claims 2 the rejection of claim 1 is incorporated and further Bahrami discloses: crawling a plurality of web pages related to the first API to collect the first plurality of API data sources (See paragraphs 0015 and 0037-0039 note Bahrami discloses crawling the web for any sources related to an API, moreover paragraph 0013-0014 states that Bahrami is a tool for software developers). It would have been obvious to an artisan of ordinary skill in the pertinent at the time the instantly claimed invention was filed to have incorporated the teaching of Bahrami into the system of Molnar and Reddy. The modification would have been obvious because the three references are concerned with the solution to problem of API management (See Bahrami paragraph 0015), therefore there is an implicit motivation to combine these references (i.e. motivation from the references themselves). In other words, the ordinary skilled artisan, during his/her quest for a solution to the cited problem, would look to the cited references at the time the invention was made. Consequently, the ordinary skilled artisan would have been motivated to combine the cited references since Bahrami’s teaching would enable users of the Molnar and Reddy system to have more efficient processing of API information.

As for claim 3 the rejection of claim 2 is incorporated and further Molnar discloses: wherein the plurality of web pages include at least one of a documentation page of documents explaining the first API, a page including terms of service of the first API, a page including terms of service of the first party, a news page mentioning the first API or the first party, and a stock website including a stock price of the first party (See paragraph 0049 note news page).

As for claim 4 the rejection of claim 3 is incorporated and further Reddy discloses: wherein each of the plurality of web pages are accessed without providing login information related to the respective plurality of web pages (See paragraphs 0003 and 0077 note Reddy discloses that for develops the system can be configured to automatically perform auditing for updating/analysis without human intervention).

	Claims 12 and 13 are computer readable medium claims substantially corresponding to the method of claims 2, 3 and 4 and are thus rejection for the same reasons as set forth in the rejections of claims 2, 3 and 4.

	Claim 20 is a system claims substantially corresponding to the method of claims 2 and 3 and 4 and are thus rejection for the same reasons as set forth in the rejections of claims 2 and 3.

Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIYAH STONE HARPER whose telephone number is (571)272-0759.  The examiner can normally be reached on Monday-Friday 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571)270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Eliyah S. Harper/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        February 12, 2022